DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Status of the Claims
Amendment filed January 27, 2021 is acknowledged. New claim 26 has been added. Claims 1, 3, 6, 8-9 and 12-14 have been amended. Non-elected Species, n-type device, claims 5 and 23 have been withdrawn from consideration. Claims 1-14 and 21-26 are pending.
Action on merits of Elected Group I, Species 1, claims 1-4, 6-14, 21-22 and 24-26 follows.
	 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 was filed after the mailing date of the Office Action on September 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-14, 21-22 and 24-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites: “forming contact material in the first contact trench and the second contact trench between the inner spacers; wherein the contact material comprises a stressor material that induces vertical strain in the at least one fin”.
Applicant cited, January 27, 2021, an NLP to Eneman et al. Scallability of Stress Induced by Contact-Ectch-Stop Layers: A Simulation Study, IEEE 2007, pages 1146-1453.
In the NPL, Eneman explicitly discloses that “the CESL technology is a local stress technique”. There are three configurations of the gate structure as shown in FIG. 4. All of which the stressor “CESL” are formed over the gate electrode (vertical portion). The structure on the right, the CESL is formed only on top of the gate electrode, merged spacers, there is no vertical stress because there is no vertical compression of the CESL down on the gate electrode. The structure on the middle, the CESL is formed on top of the gate electrode but is merged between the spacers, “therefore, reduces the vertical channel stress” ( page 1448). The left structures, separate CESL, exhibit the stresses as shown in FIG. 2.
In FIG. 2, the vertical stress on the gate is shown by the compression of CESL on both side of the gate spacers, this in turn, pulls the top portion down. Eneman teaches: “On the spacer leads to a compressive vertical stress in the gate material and in the transistor channel (y direction)”. (Emphasis added).
Because the CESL is formed over the gate electrode, the compression of the CESL, on both sides of the gate electrode, pulls down the CESL on the top portion of the gate electrode, hence compressive vertical stress in the gate material. 
In the claimed invention, the contact material 128, are formed only on the sides, i.e., contact trenches 801, 803, of the fin 104 without any part that is formed on or over the fin, also there are as many as 5 layers separating the fin and the contact trenches. The stress, tensile or compressive, of the contact material, would have no effect on the fin. As noted by Eneman, “the CESL technology is a local stress technique”. 

Since the “contact material” 128 are formed only in vias on the side, not on or over the fin, thus, there is no stress on the fin 104, vertically.  
There are at least five different layers of five different materials separate the contact material 128 and the fin 104. These layers include: dielectric inner spacer 126, ILD 120, which later being replaced by ILD 130, dielectric liner 118, gate conductor 116 and gate dielectric 114. 
These materials may exhibit compressive stress or tensile stress. Contact material 128, may exhibit compressive stress or tensile stress. 
Therefore, no amount of strain, great or small, in the contact material in the vias, would have any effect on the fin vertically. 
do not form directly on or over the fin, or physically contacts the fin, and these contact material are formed away from the fin with many intervening layers, at least five, of materials therebetween. 
How can these contact material induce vertical stress in the fin with five layers therebetween?
The process itself proves that side-by-side or lateral placement of the contact material do not have any effect on the fin.
From FIG. 10, after forming the contact material in the vias 801, 803, the contact material allegedly asserts stress on the fin 104.
FIG. 11, the dielectric layer 120/120’, at least a portion between the fin 104 and contact material 128 (also claimed in claim 6) is removed and replaced by layer 130.
If the layer 120 between the fin 104 and the contact material 128 that causes stress to the fin is removed then the force that cause the stress to the fin is NO LONGER EXIST then, there is no stress on the fin, unless air can transfer stress, which it is not.  
The deposition of the layer 130 in the space between would have not cause any stress transfer because, new material have adapted to the surface of the existing layer. 
Since the stress film 128 is not formed on top of the fin 104 and side-by-side stress does not exist, there is no vertical strain on the fin that caused by the contact material.           
Therefore, claim 1 and all dependent claims, fails to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 6, amended claim 6 recites: the method of claim 1, … , removing at least a portion of the interlevel dielectric layer disposed between the inner spacers and the at least one fin; and and filling an additional interlevel dielectric layer disposed between the inner spacers and the at least one fin to increase stress transfer from the stressor material to the at least one fin”.
As discussed above, the replacing the interlevel dielectric layer with a new, additional, interlevel dielectric layer would have no effect on the transferring the stress, since there is no mean to assert vertical stress on the fin. 

Similarly, claim 14 recites: the method of claim 13, further comprising: removing the first and second portions of the interlevel dielectric layer; and forming an additional interlevel dielectric layer to increase stress transfer from the stressor material to the at least one fin. 
As discussed above, the replacing the interlevel dielectric layer with a new, additional, interlevel dielectric layer would have no effect on the transferring the stress, since there is no mean to assert vertical stress on the fin. 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “the method of claim 1, further comprising: … removing at least a portion of the interlevel dielectric layer disposed between the inner spacers and the at least one fin; and filling an additional interlevel 
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
According to the specification, the removal of the interlevel dielectric layer 120/120’ is an universal etching. 
The term “removing at least a portion of the interlevel dielectric layer” is selectively targeting a portion to be etch.
Therefore, the term “removing at least a portion of the interlevel dielectric layer disposed between the inner spacers and the at least one fin” is new matter.   
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: the method of claim 1, wherein forming the contact material comprises selecting a designated set of pressure deposition conditions for forming the stressor material to induce a desired type of vertical strain in the at least one fin. P201800529US01 20  

Thus, the limitation: “wherein forming the contact material comprises selecting a designated set of pressure deposition conditions for forming the stressor material …” lacks antecedent support.
 Therefore, claims 3, 21-22 and 24-26 are indefinite.
 
Claims 3 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
With respect to claim 3, claim 3 recites: the method of claim 1, wherein forming the contact material comprises selecting a designated set of pressure deposition conditions for forming the stressor material to induce a desired type of vertical strain in the at least one fin. P201800529US01 20 
According to the specification, not all deposition process can affect the formation of stress on the contact material. Likewise, not all “selecting a designated set of pressure deposition conditions” can varying the strain on the contact material.
Only a particular deposition process can have this desired effect.
By omitting this particular essential deposition process, claims 3, 21-22 and 24-26 are incomplete.
   
With respect to claim 7, claim 7 recites: the method of claim 1, further comprising: forming a hard mask disposed over the at least on fin; forming …., forming …, and forming …
When to form a hard mask; to form the shallow trench isolation regions; to form bottom source/drain region; to form gate dielectric; and to form gate conductor?
Note that, claim 7 recites: the method of claim 1, further comprising: forming … forming … forming … and forming … 
By omitting when these “forming” are being performed, there are gap between the steps. Therefore, claims 7-14 are incomplete. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US Patent No. 10,461,186) in view of MASUOKA et al. (US. Pub. No. 2011/0042740) both of record.
With respect to claim 1, As best understood by Examiner, ZHANG teaches a method of forming a semiconductor structure substantially as claimed including: 
forming at least one fin (211) disposed over a top surface of a substrate (201), the at least one fin (211) providing a vertical transport channel for a vertical transport field-effect transistor; 
forming a top source/drain region (213) disposed over a top surface of the at least one fin (211); 
forming an interlevel dielectric layer (235/246) surrounding the top source/drain region and the at least one fin (211)

forming inner spacer (248) on sidewall of the first contact trench (271) and 
forming contact material (281, 283) in the first contact trench (271) and the second contact trench (273),
wherein the contact material (281, 283) comprises a stressor material that induces vertical strain in the at least one fin (211).  (See FIGs. 2-14B; 16-26B).

Since the contact material (281, 283) of ZHANG comprises stressor material, the limitation the contact material comprises a stressor material that induces vertical strain in the at least one fin is met.   
Thus, ZHANG is shown to teach all the features of the claim with the exception of explicitly disclosing forming inner spacers on sidewalls of the first contact trench and the second contact trench. 
However, MASUOKA teaches a method of forming a semiconductor device including: 

forming inner spacers (171) on sidewalls of the first contact trench (183) and the second contact trench (184); and 
forming contact material (170) in the first contact trench (174) and the second contact trench (172). (See FIGs. 41-42).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the contact of ZHANG including forming the inner spacers on the sidewall of the contact trench as taught by MASUOKA to prevent diffusing of contact material. 
Similar to ZHANG, the contact material (170) of MASUOKA comprises stressor material, the limitation the contact material comprises a stressor material that induces vertical strain in the at least one fin is met.   
  
With respect to claim 2, the first contact trench of ZHANG provides an opening  (271) that reveals a portion of a top surface of a bottom source/drain region (212) at the first end (291) of the at least one fin (211); 
the second contact trench provides an opening (273) that reveals a portion of a gate conductor (215) of a gate stack surrounding the at least one fin (211) at the second end (292) of the at least one fin (211).  (See FIG. 13B).
 
With respect to claim 4, As best understood by Examiner, the vertical transport field-effect transistor (VTFET) of ZHANG comprises a p-type VTFET (210), and wherein forming 
  
With respect to claim 6, As best understood by Examiner, the method of ZHANG further comprises: 
subsequent to forming the contact material in the first contact trench (271) and the second contact trench (273) between the inner spacers, removing an interlevel dielectric disposed between the inner spacers and the at least one fin; and 
filling an additional interlevel dielectric disposed between the inner spacers and the at least one fin to increase stress transfer from the stressor material to the at least one fin.  

Removing a layer then replace with a same is known in the art as “zero step”.  


With respect to claim 7, As best understood by Examiner, the method of ZHANG further comprises: 
forming a hard mask (204) disposed over the at least one fin (211); 
forming shallow trench isolation regions (234) disposed in the top surface of the substrate (201) at the first and second ends of the at least one fin; 
forming a bottom source/drain region (212) in the top surface of the substrate (201) between the shallow trench isolation regions (234); 
forming a bottom spacer (202) disposed over a top surface of the bottom source/drain region (212) surrounding a portion of sidewalls of the at least one fin (211); 

forming a gate conductor layer (232) disposed over the gate dielectric layer (231).   

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG ‘186 and MASUOKA ‘740 as applied to claim 7 above, and further in view of ZHANG ‘et al. (US Patent No. 9,530,866).
With respect to claim 8, ZHANG ‘186 teaches the method as described in claim 7 above including forming the gate conductor over the gate dielectric layer. 
Thus, ZHANG is shown to teach all the features of the claim with the exception of explicitly disclosing forming a liner over the gate conductor layer.
However, ZHANG ‘866 teaches a method of forming a semiconductor device including: 
forming a gate conductor (124C) over the gate dielectric layer (124A);P201800529US01 21 
forming a liner layer (130) disposed over the gate conductor layer (124C); 
forming a first portion of the interlevel dielectric layer (132) over the liner layer (130); and 
planarizing the first portion of the interlevel dielectric layer (132) to expose a top surface of the liner layer (130) disposed over the at least one fin. (See FIGs. 2H-I).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate conductor of ZHANG ‘186 further including the liner layer as taught by ZHANG ‘866 to protect the gate electrode.

With respect to claim 9, in view of ZHANG ‘866, the method further comprises: 
removing a portion of the liner layer (130) exposed by the first portion of the interlevel dielectric layer (132); 
removing portions of the gate conductor layer (124C) and the gate dielectric layer (124B) to reveal a top surface of the hard mask (109); and 
removing the hard mask (109) to expose the top surface of the at least one fin (108). (See FIGs. 2E, 2L).   

With respect to claim 10, the method of ZHANG ‘186 further comprises: 
performing an isotropic etch that removes portions of the liner layer, the gate conductor layer (215) and the gate dielectric layer (231) to create divots between the at least one fin (211) and a remaining portion of the liner layer; (FIG. 9A) and 
forming a top spacer (244) in the divots between the at least one fin (211) and the remaining portion of the liner layer. (FIG. 10A).  

With respect to claim 11, the method of ZHANG ‘186 further comprises: 
forming the top source/drain region (213) over the top surface of the at least one fin (211); 
forming a second portion (245) of the interlevel dielectric layer over the top source/drain region (213); and 
planarizing the second portion of the interlevel dielectric layer (245). (FIG. 10A-B).  


forming the first contact trench by patterning a first opening (271) in the first (236) and second portion (246) of the interlevel dielectric layer utilizing directional reactive-ion etching to reveal a portion of the top surface of the bottom source/drain region (212) at the first end (291) of the at least one fin; 
forming the second contact trench by patterning a second opening (273) the first (236) and second portion (246) of the interlevel dielectric layer utilizing directional reactive-ion etching to reveal a portion of the gate conductor layer (215) at the second end (292) of the at least one fin; and P201800529US01 22 
in view of MASUOKA, forming the inner spacers (171) on sidewalls of the first contact trench and the second contact trench.  

With respect to claim 13, the method of ZHANG ‘186 further comprises: 
forming a third contact trench by patterning a third opening (272) in the first and second portions interlevel dielectric layer utilizing directional reactive-ion etching to reveal a portion of the top surface of the top source/drain region; and 
forming the contact material by depositing the stressor material in the first (271), second (273) and third (272) contact trenches.  

With respect to claim 14, As best understood by Examiner, regardless of the formation of an additional interlayer dielectric layer, the method ZHANG ‘186 comprises:  
removing the first and second portions of the interlevel dielectric layer (241); and 


Removing a layer then replace with a same is known in the art as “zero step”.  

Claims 3 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG ‘186 and MASUOKA ‘740 as applied to claim 1 above, and further in view of T.J VINK et al. Stress, Strain, and Microstructure In Thin Tungsten Films Deposited by DC Magnetron Sputtering, Journal of Applied Physics, July 15, 1993, pp. 988-995, Vol. 74, No. 2 or Y.G. SHEN et al., Composition, Residual Stress, and Structure Properties of Thin Tungsten Nitride Films Deposited By Reactive Magnetron Sputtering, Journal of Applied Physics, August 1, 2000, ¶ 1380-1388, Vol. 88, No. 3, (both of record). 
With respect to claim 3, As best understood by Examiner, ZHANG and MASUOKA teach the method of forming a semiconductor structure as described in claim 1 above including forming contact material comprising selecting a designated set of deposition condition for forming the stressor material to induce a desired type of vertical strain in the at least one fin (211).
Thus, ZHANG and MASUOKA are shown to teach all the features of the claim with the exception of explicitly disclosing forming the contact material comprising selecting a designated set of pressure deposition conditions.
However, VINK, or SHEN, teaches a method of forming a semiconductor structure including forming a contact material comprising a stressor material, wherein forming the contact 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the contact material of ZHANG and MASUOKA including selecting a designated set of pressure deposition conditions as taught by VINK or SHEN to form the contact material with a desired type of vertical strain in the at least one fin.   

With respect to claim 21, in view of VINK or SHEN, forming the contact material comprises utilizing a magnetron sputtering process with an intrinsic compressive stress.   

With respect to claim 22, in view of VINK or SHEN, the contact material comprises tungsten, and wherein forming the contact material comprises depositing tungsten utilizing a magnetron sputtering process with a value for a pressure of argon selected to produce one of a compressive strain and a tensile strain in the at least one fin in vertical fin direction.
The term “to produce one of a compressive strain and a tensile strain in the at least one fin in a vertical fin direction” is a result of depositing tungsten using magnetron sputtering process. 
Thus, forming the contact material (W) in the first and second contact trenches of ZHANG and MASUOKA, utilizing magnetron sputtering process with the value for the pressure of argon (Ar) selected as taught by VINK would obviously produce one of a compressive strain and a tensile strain in the at least one fin in a vertical fin direction, as claimed.
 

The term “to produce compressive strain in the at least one fin in a vertical fin direction” is a result of depositing tungsten using magnetron sputtering process at the selected pressure of argon, approximately 2.0 Pa. 
Thus, forming the contact material (W) in the first and second contact trenches of ZHANG and MASUOKA, utilizing magnetron sputtering process with the pressure of argon (Ar), approximately 2.0 Pa, as taught by VINK would obviously produce a compressive strain in the at least one fin in a vertical fin direction, as claimed.

With respect to claim 25, in view of SHEN, forming the contact material comprising tungsten nitride, and wherein forming the contact material (WN) comprises tuning a concentration of nitrogen during deposition of the tungsten nitride to induce the desired type of strain in the vertical fin.
The term “to induce the desired type of vertical strain in the at least one fin” is a result of depositing tungsten nitride onto the trenches with tuning a concentration of nitrogen during the deposition. 
Thus, forming the contact material in the first and second contact trenches of ZHANG and MASUOKA, utilizing tungsten nitride with tuning the concentration of nitrogen during the deposition as taught by SHEN would obviously induce the desired strain in the at least one fin, as claimed.
     

selecting a pressure of argon to be utilized in a magnetron sputtering process for forming the contact material; and 
selecting a concentration of nitrogen utilized in the magnetron sputtering process for forming the contact material.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
The 112(a) rejection
Applicant asserts that WINDT describes what a person of ordinary skill in the art would readily understand about stress transfer among layers in multi-layer structures.
However, nowhere in WINDT shows that a stressor material can cause stress on another layer that have no direct contact to the stressor. 
In fact, WINDT discloses “Direct measurements of the interfacial stresses in ML films have been reported by RUUD et al. for the case of Ag/Ni MLs, and by BAIN et al. for Mo/Ni MLs”.
The term “interfacial stresses” referring to the interface between two layers, i.e., Ag/Ni or Mo/Ni.
In the instant invention, there is no interface between the stressor 128 and the fin 104. 


ENEMAN has never asserted that the compression of the CESL on the side, through the spacers, has a direct effect on the gate electrode. 
In fact, ENEMAN teaches: “On the sidewall spacers, the vertical shrinkage of the CESL compresses the poly region and lead to a compresses vertical stress in the gate material and in the transistor channel (y-direction)”.
This is due to the portion of CESL forms on the gate electrode, not through the spacers. 
 On the feature on the right side, FIG. 4, there is no vertical stress on the gate electrode because there is no pulling down on the gate electrode.
In the instant invention and claims, the stressor material 128 does not form on or over the fin. Therefore, the compression of the stressor material have no effect on the fin.
Therefore, claims 1-4, 6-14, 21-22 and 24-26 fail to enable one having ordinary skill in the art how to make and/or use of the invention.
The rejection of all claims under 35 U.S.C. 112(a) is maintained.

Rejection under 35 U.S.C. 103
With respect to ZHANG ‘186, Applicant appears to contend that the contact opening 271 and 273 of ZHANG ‘186 do not abut upper source/drain region 213, 223, thus, the contact trenches are not self-align.
However, ZHANG ‘186 explicitly teaches that the gate contact and bottom source/drain contact are self-aligned to the gate and bottom source/drain region. 


The limitations are met. The rejection of all claims thus, maintained. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANH D MAI/Primary Examiner, Art Unit 2829